Exhibit 10.3

AMENDMENT

TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made December 23,
2008, by and between Valassis Communications, Inc. (the “Corporation”) and
Robert L. Recchia (the “Executive”) and is effective as of January 1, 2005.

WHEREAS, the Corporation and the Executive entered into that certain Employment
Agreement effective as of March 18, 1992, as amended on January 2,
1996, January 3, 1997, December 9, 1998, December 23, 1999, June 8,
2000, March 14, 2001, December 21, 2001, July 8, 2002, January 9,
2004, January 11, 2005, and May 24, 2007 (the “Employment Agreement”);

WHEREAS, the Corporation and the Executive desire to amend the Employment
Agreement to comply with Section 409A of the Internal Revenue Code as provided
herein.

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
acknowledged, the parties hereto agree as follows:

1. The last sentence of Section 3(c)(A)(y) of the Employment Agreement shall be
amended by deleting the following phrase:

“with a strike price equal to the Fair Market Value of the Corporation’s Common
Stock on the day that is ninety (90) days prior to the public announcement of
the Change of Control”.

2. The last sentence of Section 3(c)(B)(y) of the Employment Agreement shall be
amended by deleting the following phrase:

“with a strike price equal to the Fair Market Value on the applicable Date of
Termination”.

3. The following sentence shall be added to Section 3(e) of the Employment
Agreement:

“Any reimbursements or payments under this subsection (e) shall be made within
thirty (30) days after the proper delivery by the Executive of such evidence of
expenses that the Corporation may require, but in no event will the
reimbursement payment be made later than the end of the calendar year following
the calendar year in which the expense is incurred.”



--------------------------------------------------------------------------------

4. The following sentence shall be added to Section 3(f) of the Employment
Agreement:

“Any amounts paid by the Corporation hereunder shall be made within thirty
(30) days after the proper delivery by the Executive of such evidence of
expenses that the Corporation may require, but in no event will the
reimbursement payment be made later than the end of the calendar year following
the calendar year in which the expense is incurred.”

5. The first sentence of Section 5(a)(iv) of the Employment Agreement shall be
amended to add the following language after “medical and welfare benefits”, in
the first place where such phrase appears:

“on a monthly basis”

6. The following sentences shall be added to Section 5(a)(iv) of the Employment
Agreement:

“The parties intend that continued coverage under the M&W Plans shall not
constitute a ‘deferral of compensation’ under Treas. Reg. Section 1.409A-1(b)
during the period the Executive would be entitled to continuation coverage under
Section 4980B (COBRA) (typically 18 months) or during any period in which such
continued coverage qualifies as a ‘limited payment’ of an ‘in kind’ benefit
under Treas. Reg. Section 1.409A-1(b)(9)(v)(C) and (D). Any portion of the
continued coverage under the M&W Plans that is subject to Section 409A of the
Code is intended to qualify as a ‘reimbursement or in-kind benefit plan’ under
Treas. Reg. Section 1.409A-3(i)(1)(iv). If the Corporation reimburses the
Executive for the amount of any benefit under this subsection (iv), such
reimbursement shall be made on or before the last day of the Executive’s taxable
year following the taxable year in which the expense was incurred. In no event
shall the amount that the Corporation pays for any such benefit in any one year
affect the amount that it will pay in any other year, and in no event shall the
benefits described in this paragraph be subject to liquidation or exchange.”

7. Section 5 of the Employment Agreement shall be amended to insert a new
subsection (c) to read in its entirety as follows:

“(c) Notwithstanding the payment schedules contained elsewhere in this
Section 5, to the extent necessary to comply with the requirements of
Section 409A of the Code, if the Executive is a ‘specified employee’ (as defined
below) at the time of his termination of employment, the payments under Sections
5(a)(i)(2), 5(a)(i)(3), 5(a)(ii), 5(a)(iii) and 5(b) (to the extent relating to
the payment of compensation previously deferred by the Executive) shall not be
made before the date which is six (6) months and one (1) day after the date of
the Executive’s termination of employment (or, if earlier, the date of his
death). For purposes of the preceding sentence, a ‘specified employee’ shall
have the meaning set forth in Section 1.409A-1(i) of the Final Regulations under
Section 409A of the Code. Any payments that are so delayed will be paid in full
within thirty (30) days after the end of the six (6) month period described in
the first sentence, with the remaining payments made on the schedule provided in
the applicable subsection of this Section 5.”



--------------------------------------------------------------------------------

8. Section 7 of the Employment Agreement shall be amended to insert a new
subsection (d) to read in its entirety as follows:

“(d) Any Gross-Up Payment required to be paid under this Section 7 shall be paid
no later than the end of the Executive’s taxable year next following the
Executive’s taxable year in which the Executive pays the Excise Tax to which the
Gross-Up Payment relates to the United States Internal Revenue Service or other
applicable taxing authority.”

9. The following sentence shall be added to Section 8 of the Employment
Agreement (originally numbered as Section 7 of the Employment Agreement when
first adopted):

“Any amounts paid by the Corporation under this paragraph shall be made within
thirty (30) days after the proper delivery by the Executive of such evidence of
legal fees and expenses that the Corporation may require, but in no event will
the reimbursement payment be made later than the end of the calendar year
following the calendar year in which the expense is incurred.”

10. The following sentences shall be added to Section 9(b) of the Employment
Agreement (originally numbered as Section 8(b) of the Employment Agreement when
first adopted):

“Notwithstanding the payment schedule contained in this Section 9(b), to the
extent necessary to comply with the requirements of Section 409A of the Code, if
the Executive is a ‘specified employee’ (as defined above) at the time of his
termination of employment, the payments to be made to the Executive during the
Mandatory Consulting and Non-Competition Period shall not be made before the
date which is six (6) months and one (1) day after the date of the Executive’s
termination of employment. Any payments that are so delayed will be paid in full
within thirty (30) days after the end of such six (6) month period, with the
remaining payments made on the schedule provided in this Section 9(b).”

11. Section 12 of the Employment Agreement (originally numbered as Section 11 of
the Employment Agreement when first adopted) shall be amended to insert a new
subsection (h) to read in its entirety as follows:

“(h) The parties intend that the payments and benefits provided for in this
Agreement to either be exempt from Section 409A of the Code or be provided in a
manner that complies with Section 409A of the Code. Notwithstanding anything
contained herein to the contrary, all payments and benefits which are payable
upon a termination of employment hereunder shall be paid or provided only upon
those terminations of employment that constitute a ‘separation from service’
from the Corporation within the meaning of Section 409A of the Code (determined
after applying the presumptions set forth in Treas. Reg.
Section 1.409A-1(h)(1)).”



--------------------------------------------------------------------------------

12. Section 3(b) of the Employment Agreement shall be amended to add a new
paragraph at the end of such Section as follows:

“Notwithstanding the foregoing, with respect to the calendar year beginning on
January 1, 2009 only, in lieu of the bonus provided under the first paragraph of
this Section 3(b), the Executive shall be eligible to receive an annual cash
bonus of up to 100% of the Annual Base Salary in accordance with the targets set
by the Committee. Any bonus granted hereunder shall be paid after the end of the
twelve-month performance period when the Committee has determined that
applicable targets have been met but in no event later than 60 days after the
end of such period. Notwithstanding anything to the contrary contained herein,
with respect to the bonus payable for the performance period beginning on
January 1, 2009 and ending on December 31, 2009, the Committee shall have the
sole and absolute discretion to reduce or eliminate such bonus prior to payment,
without the necessity of the Executive’s consent, whether or not such bonus is
then earned or otherwise payable by its terms. All determinations regarding the
cash bonus and whether it is earned or paid shall be made by the Committee, in
its sole and absolute discretion. The Executive shall also be entitled to
participate in any programs of the Corporation enabling employees to apply all
or part of any bonus to the purchase of the Corporation’s stock and receive
matching grants.”

13. Section 5(a)(i)(2) of the Employment Agreement shall be amended by adding
the following parenthetical at the end of such subsection:

“(or, with respect to any employment termination that occurs during the calendar
year 2009, an amount equal to the annual cash bonus for such year, determined
under Section 3(b) of this Agreement, multiplied by a fraction the numerator of
which shall be the number of days from January 1, 2009 to and including the Date
of Termination and the denominator of which shall be 365)”

14. Section 5(a)(iii) of the Employment Agreement shall be amended by adding the
following parenthetical at the end of such subsection:

“(or, with respect to any employment termination that occurs during the calendar
year 2009, an amount equal to 100% of the maximum annual cash bonus for such
year, whether or not earned, as determined under the Section 3(b) of this
Agreement)”

15. All other terms of the Employment Agreement shall remain in full force and
effect.

16. This instrument, together with the Employment Agreement, contains the entire
agreement of the parties with respect to the subject matter hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Corporation have caused this Agreement
to be executed as of the day and year first written above.

 

VALASSIS COMMUNICATIONS, INC. By:  

/s/ Todd Wiseley

Name:   Todd Wiseley Title:   Secretary

/s/ Robert L. Recchia

Robert L. Recchia